FILED
                                                       DEC 08 2014
 1                        NOT FOR PUBLICATION      SUSAN M. SPRAUL, CLERK
                                                     U.S. BKCY. APP. PANEL
                                                     OF THE NINTH CIRCUIT
 2
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )     BAP No.     ID-14-1049-KiDJu
                                   )
 6   DOUGLAS CARL JOHNS and        )     Bk. No.     3:12-bk-20828-TLM
     JANINA JOHNS,                 )
 7                                 )
                    Debtors.       )
 8                                 )
                                   )
 9   BANNER BANK,                  )
                                   )
10                  Appellant,     )
                                   )     AMENDED MEMORANDUM1
11   v.                            )
                                   )
12   DOUGLAS CARL JOHNS; JANINA    )
     JOHNS,                        )
13                                 )
                    Appellees.     )
14   ______________________________)
15                      Submitted Without Oral Argument
                             on November 20, 20142
16
                            Filed - December 8, 2014
17
               Appeal from the United States Bankruptcy Court
18                        for the District of Idaho
19      Honorable Terry L. Myers, Chief Bankruptcy Judge, Presiding
20
     Appearances:    Thomas E. Dvorak, Angela M. Reed and Alexander P.
21                   McLaughlin of Givens Pursley LLP on brief for
                     appellant Banner Bank; Kenneth Larry Anderson of
22                   Law Office of Kenneth L. Anderson on brief for
                     appellees Douglas and Janina Johns.
23
24
          1
            This disposition is not appropriate for publication.
25   Although it may be cited for whatever persuasive value it may have
     (see Fed. R. App. P. 32.1), it has no precedential value. See 9th
26   Cir. BAP Rule 8013-1.
27        2
            In an order entered on June 23, 2014, the Panel determined
     this matter was suitable for disposition without oral argument.
28   Fed. R. Bankr. P. 8012; 9th Cir. BAP R. 8012-1.
 1   Before:    KIRSCHER, DUNN and JURY, Bankruptcy Judges.
 2        Appellant Banner Bank (“Bank”) appeals an order overruling
 3   its objection to debtors’ claimed homestead exemption in three
 4   separately described but contiguous parcels of real property under
 5   Idaho Code § 55-1003.   The bankruptcy court overruled the Bank’s
 6   objection on the basis that the Bank did not meet its burden to
 7   prove that debtors’ claimed exemption was improper.      In re Johns,
 8   504 B.R. 657, 661 (Bankr. D. Idaho 2014).   However, the Bank
 9   contends that while debtors are entitled to the homestead
10   exemption as to one of the parcels, the bankruptcy court erred
11   when it extended the exemption protection to the other two
12   parcels.   We AFFIRM.
13              I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY
14        Douglas and Janina Johns (“Johns”) filed a chapter 133
15   petition on July 10, 2012.   Their case was subsequently converted
16   to chapter 7 on May 1, 2013.   In both cases, the Johns have
17   maintained their entitlement to a homestead exemption on real
18   property they own in Latah County, Idaho.
19        Specifically, the Johns own approximately twenty-five acres
20   of real property in Juliaetta, Idaho.   The property consists of
21   multiple parcels, but for purposes of this matter, the parcels
22   that comprise the real property have been consistently referred to
23   as “Parcel I,” “Parcel II” and “Parcel III.”4   The three parcels
24
25        3
            Unless specified otherwise, all chapter, code and rule
26   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
27
          4
            The parcels were purchased separately by Douglas Johns’
28   parents in the 1940s and 1950s and all were subsequently acquired
     by the Johns by 1980.

                                      -2-
 1   are contiguous.
 2        Parcel I consists of .67 acres and includes the Johns’
 3   primary residence.    Parcel II consists of approximately one acre,
 4   which includes:    a house the Johns rent to a family friend; a
 5   garden; a riding area; and a barn the Johns use to shelter one of
 6   their horses.   At the time the Johns filed their bankruptcy
 7   petition, they rented the house to their daughter’s friend for
 8   $700 per month.    The Johns have continually used the outbuildings
 9   and pastures in Parcel II.   Parcel III contains 23.81 acres, a
10   larger barn the Johns use for their remaining horses and
11   livestock, riding areas and a pasture.
12        The Bank holds a consensual deed of trust securing a 2008
13   home equity loan, which encumbers only Parcel I.    The Bank also
14   holds two default judgments against the Johns related to separate
15   commercial debt.   The Bank has judgment liens on all of the real
16   property at issue.
17        On April 27, 2012, the Bank directed the sheriff to levy on
18   Parcels II and III to satisfy its judgment liens.   The Johns
19   responded by filing a declaration of homestead against Parcels I,
20   II and III.   They filed their bankruptcy petition one day before
21   the sheriff’s sale.
22        Following conversion to chapter 7,5 the Johns amended
23   Schedule C and exempted under Idaho Code § 55-1003 “[i]mproved
24
25        5
            On April 15, 2013, the chapter 13 trustee moved to dismiss
     or convert the Johns’ bankruptcy case to chapter 7 on the basis of
26   eligibility as their unsecured debts exceeded $360,474, the
     statutory limit imposed in a chapter 13 case pursuant to § 109(e).
27   On April 30, 2013, the Johns moved to convert the case to
     chapter 7. The bankruptcy court converted the case to chapter 7
28   on May 1, 2013.

                                      -3-
 1   real property used as debtors residence, commonly described as
 2   519 State Street and 525 State Street6 and all contiguous land,
 3   City of Juliaetta, County of Latah, State of Idaho[.]”
 4        The Bank timely objected to the Johns’ claimed homestead
 5   exemption, asserting it should be limited to Parcel I.7   Relevant
 6   to the issue on appeal, the Bank argued that because Parcel I
 7   contains a residence, the Johns cannot also include Parcel II as
 8   part of their homestead exemption because it too contains a
 9   “dwelling house” and the Johns cannot have a homestead with more
10   than one “dwelling.”    In support of its position, the Bank pointed
11   to the statutory definition of “homestead” under Idaho Code
12   § 55-1001(2) and the bankruptcy court’s interpretation of this
13   statute in In re Tiffany, 106 B.R. 213 (Bankr. D. Idaho 1989)
14   (Hagan, J.), where the court limited the debtor’s multiple
15   dwelling homestead (including one rental property) exemption claim
16   to a single residence property.
17        The Bank urged the court to adopt the reasoning in
18   In re Tiffany and exclude from the Johns’ homestead exemption
19   Parcels II and III.    It asserted Parcel II must be excluded
20   because it contained a second dwelling that is a rental property
21
22
          6
            The address “519 State Street” refers to Parcel I and “525
23   State Street” refers to Parcel II.
24        7
            The chapter 7 trustee also filed an objection to Johns’
     claimed homestead exemption on the basis that “the property
25   consists of three separate parcels. Debtor[s’] residence is
     located on one parcel and the parcels are not contiguous. The
26   homestead exemption only applies to the parcel containing the
     Debtors’ residence.” However, the trustee later withdrew his
27   objection without explanation. The trustee subsequently informed
     this appellate court that he was not an appellee, but was an
28   interested party.

                                       -4-
 1   with its own distinct physical address and tax parcel number.      As
 2   to Parcel III, the Bank argued that it could not be included
 3   because that unimproved land was not otherwise contiguous to
 4   either Parcel I or II, and the Johns did not intend to use it as
 5   part of the homestead as a whole.
 6        The Johns timely responded to the Bank’s objection.   They
 7   argued that the presence of a second dwelling on Parcel II did not
 8   exclude it from protection under Idaho law because nothing in the
 9   statutory language restricts a homestead to a parcel with only a
10   single building.    The Johns asserted that Idaho Code § 55-1003 and
11   Idaho bankruptcy case law only require the exemption not to exceed
12   a $100,000 net value, that the parcels be utilized as a whole and
13   the lands be contiguous.   In this regard, the Johns provided their
14   amended Schedule D to demonstrate that because the secured claims
15   exceeded the value of the property, the net value did not exceed
16   the statutory cap.   To prove the parcels were indeed contiguous
17   and used as a whole, the Johns provided maps demonstrating the
18   layout of the various plots, and set forth facts indicating that
19   their family used the land and outbuildings on all three parcels
20   for sheltering their horses, horseback riding, gardening, growing
21   fruit trees and hay, and for pasturage.
22        After additional briefing, the Bank and the Johns submitted
23   stipulated facts to the bankruptcy court.   A hearing on the
24   homestead exemption issue was held on December 10, 2013, where the
25   parties reiterated their positions.    The court took the matter
26   under advisement.
27        On January 7, 2014, the bankruptcy court filed a Memorandum
28   of Decision and entered an Order overruling the Bank’s objection

                                      -5-
 1   to the Johns’ homestead exemption.     In conjunction with the plain
 2   language of Idaho Code §§ 55-1001 and 55-1003, the bankruptcy
 3   court relied on prior Idaho bankruptcy case law allowing homestead
 4   exemptions where multiple parcels are involved and concluded that
 5   whether property consists of multiple parcels or structures is not
 6   determinative or relevant if those parcels are contiguous and
 7   occupied and used by the Johns as one parcel.    In re Johns,
 8 504 B.R. at 660.
 9        The bankruptcy court found specifically relevant to the issue
10   of multiple dwelling units the decision of In re Egbert, 2000 WL
11   33712213 (Bankr. D. Idaho June 13, 2000) (Pappas, J.), which held
12   that property containing two residences, one of which was rented
13   to tenants, qualified as a “homestead” under Idaho law.    In
14   adopting the In re Egbert rationale, the bankruptcy court rejected
15   the Bank’s reliance on In re Tiffany, as the holding in that case
16   was expressly rejected by the court in In re Egbert.    The court
17   reasoned:
18        Given that exemptions are to be construed liberally and
          there is no specific statutory limitation on land size
19        (i.e., ‘the land on which [the dwelling and appurtenant
          buildings] are situated and by which the same are
20        surrounded or improved,’ [citing Idaho Code § 55-1001(2)]
          and ‘regardless of area’ [citing Idaho Code § 55-1003]),
21        this Court agrees with the reasoning in Egbert.
22   In re Johns, 504 B.R. at 660.
23        Ultimately, the bankruptcy court held that “Idaho laws
24   protect Debtors’ homestead property, no matter the size or the
25   number of legal parcels, as long as that property is contiguous
26   and used as a whole.   Here Parcels I, II and III meet that
27   criteria.”   Id. at 661.   As such, the bankruptcy court concluded
28   the Bank had not met its burden to prove the exemption was

                                      -6-
 1   improper.    This timely appeal followed.
 2                                II.    JURISDICTION
 3        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
 4   and 157(b)(2)(B).    We have jurisdiction under 28 U.S.C. § 158.
 5                                      III.    ISSUE
 6        Did the bankruptcy court err when it overruled the Bank’s
 7   objection to the Johns’ claimed Idaho homestead exemption,
 8   allowing them to include Parcels II and III?
 9                          IV.    STANDARDS OF REVIEW
10        We review a bankruptcy court’s conclusions of law, including
11   its interpretation of state law, de novo.           Hopkins v. Cerchione
12   (In re Cerchione), 414 B.R. 540, 545 (9th Cir. BAP 2009).           The
13   right of a debtor to claim an exemption is a question of law we
14   review de novo.    Kelley v. Locke (In re Kelley), 300 B.R. 11, 16
15   (9th Cir. BAP 2003).
16        The bankruptcy court’s findings of fact with respect to a
17   claimed exemption are reviewed for clear error.           Id.   Factual
18   findings are clearly erroneous if illogical, implausible or
19   without support in the record.            Retz v. Samson (In re Retz),
20   606 F.3d 1189, 1196 (9th Cir. 2010).
21                                 V.     DISCUSSION
22   A.   The bankruptcy court did not err by including Parcels II and
          III in the Johns’ homestead exemption.
23
          1.     Law of exemptions in general
24
25        When the Johns filed their bankruptcy petition, all of their
26   assets became property of their bankruptcy estate under § 541,
27   subject to their right to reclaim certain property as exempt.
28   Schwab v. Reilly, 560 U.S. 770, 774 (2010).           “Property a debtor

                                               -7-
 1   claims as exempt will be excluded from the bankruptcy estate
 2   ‘[u]nless a party in interest’ objects.”    Id. (citing § 522(1)).
 3   Whether property qualifies as exempt is to be determined as of the
 4   date of the filing of debtors’ bankruptcy petition.    White v.
 5   Stump, 266 U.S. 310, 313 (1924); In re Cerchione, 414 B.R. at 548.
 6        Section 522(b) allows debtors to choose the exemptions
 7   afforded by state law or the federal exemptions listed under
 8   § 522(d).   Idaho has elected to “opt out” of the federal
 9   exemptions.   Idaho Code § 11-609.    Accordingly, the Johns were
10   limited to the exemption allowed under Idaho law.
11   In re Steinmetz, 261 B.R. 32, 33 (Bankr. D. Idaho 2001).
12   Therefore, while “the federal courts decide the merits of state
13   exemptions, . . . the validity of the claimed state exemption is
14   controlled by the applicable state law.”    In re Kelley, 300 B.R.
15   at 16.   In this regard, Idaho exemption statutes are to be
16   liberally construed in favor of the debtor.    In re Wiley, 352 B.R.
17   716, 718 (Bankr. D. Idaho 2006);     In re Kline, 350 B.R. 497, 502
18   (Bankr. D. Idaho 2005).
19        A claimed exemption is “presumptively valid.”    Carter v.
20   Anderson (In re Carter), 182 F.3d 1027, 1029 n.3 (9th Cir. 1999)
21   (citation omitted).   Once an exemption has been claimed, as the
22   objecting party, the Bank “has the burden of proving that the
23   exemptions are not properly claimed.”    Rule 4003(c); Gonzalez v.
24   Davis (In re Davis), 323 B.R. 732, 736 (9th Cir. BAP 2005) (Klein,
25   J., concurring).   Initially, this means the objecting party has
26   the burden of production and the burden of persuasion.
27   In re Carter, 182 F.3d at 1029 n.3.    If the objecting party
28   produces evidence to rebut the presumptively valid exemption, the

                                     -8-
 1   burden of production then shifts to the debtor to come forward
 2   with unequivocal evidence to demonstrate the exemption is proper.
 3   Id.   However, the burden of persuasion always remains with the
 4   objecting party.    Id.
 5         2.    Idaho homestead exemption at issue
 6         The Johns contend they are entitled to apply Idaho Code
 7   § 55-1003 to exempt their three parcels of contiguous real
 8   property.    That statute provides:
 9         A homestead may consist of lands, as described in section
           55-1001, Idaho Code, regardless of area, but the
10         homestead exemption amount shall not exceed the lesser of
           (i) the total net value of the lands, mobile home, and
11         improvements as described in section 55-1001, Idaho Code;
           or (ii) the sum of one hundred thousand dollars
12         ($100,000).
13   Idaho Code § 55-1003 (emphasis added).    The Johns maintain that
14   Parcels I, II and III consist of lands within the meaning of
15   “homestead,” which is statutorily defined in pertinent part as a:
16         [D]welling house or the mobile home in which the owner
           resides or intends to reside, with appurtenant buildings,
17         and the land on which the same are situated and by which
           the same are surrounded, or improved; or unimproved land
18         owned with the intention of placing a house or mobile
           home thereon and residing thereon [.]
19
20   Idaho Code § 55-1001(2).
21         The Bank does not dispute that the Johns are entitled to
22   exempt Parcel I under the foregoing statutes.    However, the Bank
23   disputes the bankruptcy court’s decision to allow the Johns also
24   to include Parcels II and III in their homestead exemption.
25         3.    Parcels II and III were properly included in the Johns’
                 homestead exemption.
26
27         The Bank’s principal argument on appeal is that the presence
28   of a second dwelling on Parcel II excludes it from the Johns’

                                      -9-
 1   homestead exemption because the definition of “homestead” under
 2   Idaho law contemplates only a single “dwelling.”    In support of
 3   this position, the Bank relies on the definition of a “homestead”
 4   set forth in Idaho Code § 55-1001(2), and the interpretation of it
 5   under In re Tiffany.    Furthermore, the Bank argues that because
 6   Parcel II falls outside the Johns’ homestead exemption, Parcel III
 7   must also be excluded because it is not itself contiguous to
 8   Parcel I.
 9        We agree that if Parcel II is to be excluded from the
10   homestead, then Parcel III must also be excluded as it is not
11   directly connected to Parcel I.    However, we disagree with the
12   Bank’s threshold premise as to Parcel II because it fails to
13   consider the issues material to the exemption of a multiple parcel
14   homestead and contravenes the factually relevant and legally sound
15   decision of In re Egbert, which expressly disposed of the multiple
16   dwelling issue in a manner consistent with the underlying policy
17   of Idaho’s homestead exemption laws.
18               a.   Idaho law allows multiple parcels to qualify as a
                      “homestead” under Idaho Code § 55-1001 and
19                    therefore be exempt under Idaho Code § 55-1003.
20        The statutes governing homestead exemptions in Idaho do not
21   limit the size of a debtor’s homestead.    In re Zantman, 261 B.R.
22   41, 43 (Bankr. D. Idaho 2001) (Idaho legislature has not imposed a
23   property size limitation on a homestead exemption); In re Millsap,
24   122 B.R. 577, 581 (Bankr. D. Idaho 1991) (statutes contain no area
25   restrictions on property claimed for a homestead).    This principle
26   is extrapolated from the plain language of Idaho’s homestead
27   exemption statutes, which allow a debtor to exempt the principal
28   dwelling “in which the owner resides,” as well as “the land on

                                       -10-
 1   which [the dwelling and appurtenant buildings] are situated and by
 2   which the same are surrounded or improved,” “regardless of area.”
 3   See Idaho Code §§ 55-1001(2), 55-1003.
 4        The Idaho bankruptcy court has consistently applied this
 5   statutory language to allow homestead exemptions where multiple
 6   parcels are involved, as long the parcels are contiguous and used
 7   by the debtor as a whole.    See, e.g., In re Zantman, 261 B.R. at
 8   44 (allowing an exemption in various parcels that were contiguous
 9   and used by debtors as a single property); In re Taylor, 1995 WL
10   66330, at *3 (Bankr. D. Idaho Feb. 7, 1995) (allowing an exemption
11   in multiple parcels when contiguous and debtors used “the property
12   as one parcel”); In re Millsap, 122 B.R. at 580-81 (allowing an
13   exemption in multiple contiguous parcels utilized by the owner as
14   a single parcel).8
15        It is undisputed that the parcels at issue are contiguous, as
16   this was expressly stated in the parties’ stipulated facts:     “The
17   Johns’ real estate in Juliaetta, Latah County, Idaho, consists of
18   three contiguous parcels.”    The bankruptcy court found that
19   “Parcel II is contiguous to Parcel I and Parcel III is contiguous
20   to Parcel II.”    In re Johns, 504 B.R. at 558 n.3.   Ample
21   supporting points in the parties’ stipulated facts corroborate the
22   court’s finding to this effect.
23        Additionally, it is undisputed that the Johns use all three
24   parcels as one.   In acknowledging that the use of Parcel I is not
25
26        8
            Indeed, the Bank acknowledges this rule and does not
     challenge the bankruptcy courts’ application of it as to the land
27   and appurtenant buildings on the Johns’ three parcels, but, as
     discussed infra, claims the second dwelling cannot be encompassed
28   under this rule.

                                       -11-
 1   independent from the use of Parcels II and III, the bankruptcy
 2   court noted in its decision that “the stipulated facts show
 3   Debtors use appurtenant buildings on Parcels II and III and the
 4   land that encompasses the same as part of their homestead,
 5   primarily to pasture and care for their horses.”   In re Johns,
 6 504 B.R. at 660.    This assessment that the three parcels are used
 7   as one is well supported by the stipulated facts that describe how
 8   the Johns use the various parcels for pasturing and housing
 9   horses, family activities such as horseback riding, for storing
10   hay and residential personal property, and raising chickens for
11   family eggs and meat.
12        Therefore, the record establishes that the real property
13   meets the criteria for a multiple parcel homestead exemption under
14   Idaho law because the parcels are contiguous and utilized by the
15   Johns as a whole.   In other words, all three parcels are properly
16   exempt under Idaho Code § 55-1003 as a “homestead” pursuant to
17   Idaho Code § 55-1001(2).
18        Given that Parcels II and III are properly included in the
19   Johns’ exemptible “homestead” as contiguous parcels used as part
20   of the whole, the narrow issue in this appeal then becomes whether
21   the presence of a second “dwelling” on Parcel II extinguishes the
22   Johns’ right to protect that property, which would otherwise be
23   exempt under the foregoing multiple parcel analysis.
24             b.   The effect of a second “dwelling” within the
                    otherwise exempt homestead
25
26        The Bank argues that because the definition of “homestead”
27   under Idaho Code § 55-1001(2) uses the term “dwelling” in the
28   singular form, the Johns’ homestead cannot be comprised of more

                                      -12-
 1   than one dwelling; therefore, the presence of a second dwelling on
 2   Parcel II renders it outside the scope of Idaho’s homestead
 3   exemption.    In support of this interpretation of Idaho Code
 4   § 55-1001(2), the Bank relies on In re Tiffany, which applied that
 5   statute in limiting a debtor’s homestead exemption to a single
 6   dwelling.    In re Tiffany, 106 B.R. at 214.   The Bank contends that
 7   In re Tiffany is on point factually and provides a “well-reasoned”
 8   approach that should control the disposition of the second
 9   dwelling issue in this case.    We disagree.
10          In In re Tiffany, the debtor sought to exempt as his
11   homestead property that included multiple dwellings. 106 B.R. at
12   214.    In this respect, In re Tiffany is similar to this case as
13   the Johns have also sought to exempt a homestead with more than
14   one “dwelling” on it.    However, that is where the similarities
15   end, and in all material respects the analysis in In re Tiffany
16   becomes distinguishable from the case at bar.
17          The Bank argues that In re Tiffany limits the Johns’
18   homestead exemption to one dwelling because the analysis does not
19   rely upon the manner in which the Johns use the dwellings but
20   depends upon the plain language of the statute that does not allow
21   a claimant to assert a homestead over multiple dwellings.     We
22   fundamentally disagree with this reading of In re Tiffany.
23          Contrary to the Bank’s statement of the case, the outcome in
24   In re Tiffany did not arise from such a broad rationale, when in
25   fact the Tiffany court framed its analysis around the unique
26   character of the specific dwelling at issue, stating that:
27          [T]he fact a tenant is renting a portion of the property
            and living in [his own] mobile home [i.e. owned by the
28          tenant, not the debtor] on the property is a material

                                      -13-
 1        factor in determining the extent of debtor’s homestead,
          since the tenant could conceivably also declare a
 2        homestead exemption on the property under the statute.
 3 106 B.R. at 214 (emphasis added).   Indeed, the court’s application
 4   of the plain language of Idaho Code § 55-1001 was tailored to this
 5   unique circumstance.
 6        The Tiffany court made the observation that Idaho Code
 7   § 55-1001 “contemplates only one dwelling.”   Id.   But, it did not
 8   stop there so as to make a definitive and general determination as
 9   to the effect of the singular use of “dwelling,” and thereby
10   foreclose the exemption of multiple dwelling homesteads in all
11   contexts.   Rather, the Tiffany court immediately tempered this
12   strict construction with the qualifying explanation that:
13        [B]ased on the plain wording of the statute, the debtor’s
          homestead cannot include property upon which other
14        residences are located, which residences and the land upon
          which they are situated could also be subject to homestead
15        declarations.
16   Id. (emphasis added).
17        Thus, the court’s analysis in In re Tiffany of whether an
18   Idaho homestead can consist of more than one dwelling was driven
19   by the narrow factual context of separate ownership interests in
20   the dwellings sought to be claimed exempt, which could give rise
21   to the potential for multiple party homestead exemption claims.
22   Therefore, the Panel is not persuaded to apply the reasoning of
23   In re Tiffany in a case such as this, where the debtors own both
24   dwellings and no risk of multiple homestead exemption claims
25   exists.
26        Instead, the Panel agrees with the bankruptcy court’s
27   decision in In re Egbert, which, similar to the case at bar,
28   involved debtors who sought to exempt property that contained two

                                     -14-
 1   “dwellings,” both of which they owned, one of which was rented.
 2   2000 WL 33712213, at *1.   In In re Egbert, the court concluded
 3   that even though the property included a second dwelling, it
 4   qualified as a “homestead” under Idaho Code § 55-1001.   Id.   In
 5   reaching this conclusion, the Egbert court applied the same
 6   statutory language as the Tiffany court, but expressly rejected
 7   the outcome in Tiffany based on the plain language of Idaho Code
 8   § 55-1001(2) and the narrow distinguishable facts.
 9        Specifically, the Egbert court reasoned that the debtors’
10   homestead exemption claim was proper as to both dwellings because
11   it was consistent with the plain language of Idaho Code § 55-1001.
12   It explained that just as the statute requires, the debtors “do in
13   fact ‘reside’” in one of the “’dwelling house[s]’” on the
14   property, and the second dwelling could also be included because
15   “the statute imposes no restrictions on what sort of additional
16   buildings or improvements are permitted on the homestead.”
17   In re Egbert, 2000 WL 33712213, at *1.
18        The Egbert court recognized that while the Tiffany court
19   construed the Idaho homestead exemption to include only one
20   dwelling, it did so on facts that were “sufficiently
21   distinguishable to justify a departure from the result in this
22   case.”   Id. at *2 n.1.   In this regard, the Egbert court noted
23   that contrary to the unique circumstances of In re Tiffany, the
24   debtors in In re Egbert were sole owners of the land and both
25   dwellings; therefore, there was “no danger here that Debtors’
26   second dwelling will be claimed by others as a homestead. . . .
27   There is no possibility that the property could be the subject of
28   multiple homestead claims.”   Id. at *2.

                                      -15-
 1        The Johns’ homestead in this case shares the same
 2   distinguishable features to warrant a divergence from
 3   In re Tiffany and to adopt the Egbert court’s interpretation of
 4   Idaho Code § 55-1001 as to the treatment of a second dwelling.
 5   The Johns own both the dwelling on Parcel I and the sometimes-
 6   rented dwelling on Parcel II.    Distinct from the concerns that
 7   drove the court’s analysis in In re Tiffany, no risk exists here
 8   that more than one homestead exemption can be claimed on this
 9   property.
10        Consistent with In re Egbert’s interpretation of Idaho Code
11   § 55-1001, the Johns “do in fact ‘reside’” in the “’dwelling
12   house’” on Parcel I.    See id. at *1.   As such, we agree with the
13   analysis in In re Egbert that the definition imposes no further
14   restriction on what sort of additional buildings or improvements
15   are permitted on the homestead.    Id.   Therefore, nothing in the
16   statutory scheme requires a piecemeal exclusion of the “dwelling”
17   on Parcel II.
18        Although the Bank argues that In re Tiffany stands for the
19   broader proposition that the singular form of “dwelling” in Idaho
20   Code § 55-1001(2) should be construed to cover only one dwelling,
21   to the extent the holding in In re Tiffany could be generalized in
22   such a way despite the factual disparities, then we “must
23   respectfully disagree with the construction given the statute by
24   [the Tiffany] Court.”    In re Egbert, 2000 WL 33712213, at *2 n.1.
25        Allowing the dwelling on Parcel II to be included in the
26   Johns’ homestead exemption, when in all material respects the
27   property has met the requirements to qualify as a “homestead”
28   under Idaho Code § 55-1001(2), reflects the “interpretive rules

                                       -16-
 1   requiring liberal construction of exemptions statutes, and [is]
 2   consistent with the plain language of Idaho Code § 55-1001.”     See
 3   id. at *2.   The Johns reside in the dwelling on Parcel I as their
 4   principal residence, and all parcels are contiguous and utilized
 5   as a whole; the mere presence of a structure that is characterized
 6   as a second “dwelling” should not defeat their right to an
 7   exemption.
 8        Indeed, the Idaho legislature has already incorporated in the
 9   statutory scheme explicit limitations on the extent of a debtor’s
10   homestead exemption.    Idaho Code § 55-1003 restricts a debtor’s
11   homestead exemption to the “lesser of . . . the total net value of
12   the lands . . . and improvements . . . or the sum of one hundred
13   thousand dollars.”   Thus, “any attempt to abuse the homestead
14   exemption is curbed not only by the requirement that the debtor
15   reside on the property, but also by the [$100,000] value
16   limitation.”   In re Egbert, 2000 WL 33712213, at *2 (citation
17   omitted); accord In re Zantman, 261 B.R. at 43 (“Creditors’
18   interests are protected . . ., as the Legislature designed, by the
19   limitation that only [$100,000] in equity in the property may be
20   claimed as exempt.”).
21        Therefore, the appropriate limitation on a debtor’s Idaho
22   homestead exemption is not the technical character of the
23   structures appurtenant to it.   We decline to create such a
24   restriction based on an inference that the Bank argues can be
25   drawn from the singular use of the word “dwelling,” as applied in
26   the factually distinct case of In re Tiffany.   Accordingly, we
27   fail to see how the presence of the second dwelling on contiguous
28   Parcel II should warrant Parcel II’s exclusion, in whole or in

                                      -17-
 1   part, from the Johns’ homestead exemption, when the Bank’s
 2   interests are protected as the Idaho Legislature intended by the
 3   statutory cap in exemptible equity.
 4        Having concluded that the second dwelling on Parcel II does
 5   not defeat the Johns’ right to include it as part of their
 6   homestead, the Bank’s argument collapses as to Parcell III.     In
 7   other words, because Parcel II is preserved as part of the
 8   homestead, it is irrelevant that Parcel III is not itself
 9   contiguous to Parcel I because Parcel III is contiguous to
10   Parcel II, which is contiguous to Parcel I.
11                             VI.   CONCLUSION
12        For the reasons set forth above, the Bank did not carry its
13   burden to prove the Johns’ claimed homestead exemption was
14   improper.   Therefore, we AFFIRM the bankruptcy court’s order
15   overruling the Bank’s objection to the Johns’ claim of homestead
16   exemption, thereby recognizing Parcels I, II and III as exempt
17   under Idaho Code § 55-1003.
18
19
20
21
22
23
24
25
26
27
28

                                     -18-